                       UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WISCONSIN

JAMES CHAPMAN,

                             Plaintiff,

vs.                                                         Case No.: 17-cv-949

NANCY BERRYHILL,
    Commissioner of Social Security,

                             Defendant.


                                    NOTICE OF APPEAL



       Notice is hereby given that James Chapman, by his attorney, Dana W. Duncan,
Duncan Disability Law, S.C. plaintiff in the above named case, hereby appeals to the United
States Court of Appeals for the Seventh Circuit, an order dated December 27, 2018 and the
judgment dated December 27, 2018 by Federal District Magistrate Judge Stephen Crocker which
affirmed the decision of the Defendant, Nancy Berryhill, Commissioner of Social Security,
denying plaintiff’s application for disability insurance benefits under 42 U.S.C. §§ 216(i) and
223.
       Dated this 25th day of February, 2019.


                                                  DUNCAN DISABILITY LAW, S.C.
                                                  Attorneys for the Plaintiff


                                                  /s/ Dana W. Duncan
                                                  Dana W. Duncan
                                                  State Bar I.D. No. 01008917
                                                  555 Birch St
                                                  Nekoosa, WI 54457
                                                  (715) 423-4000
